Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 8/1/2020, with respect to claim 23 have been fully considered and are persuasive.  The rejection of claim 23 has been withdrawn. 
112b rejection set forth on 6/6/2022 are withdrawn due to the amendments. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the new limitation set forth on 8/1/2022. 
In regards to Claim 23, no prior art fairly suggests or discloses “ a heat sink including fins positioned circularly around the inner edge of the circular opening and the fins project from the inner edge of the heat sink towards a center of the hose”, in conjunction with the remaining elements. 
Dependent claims 24-33, 35-37, and 39-44 are allowably by virtue of their dependency from claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howell (U.S 2017/0113225 A1) – Discloses a circular heatsink having a central opening which includes electronics to be cooled, but fails to disclose a heat sink including fins positioned circularly around the inner edge of the circular opening and the fins project from the inner edge of the heat sink towards a center of a hose which is used to cool a circular circuit board. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835